On Return to Remand

McMILLAN, Judge.
This cause was remanded in order for the trial court to determine whether the appellant intended to waive his right to representation by counsel on appeal. Because on return to remand an appointed attorney has now submitted an Anders brief in the appellant’s behalf, it appears that the appellant did not waive this right.
The appellant’s attorney, in compliance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), has filed a no-merit brief and a motion to withdraw as counsel. He states that, after lengthy study and research, he can find no error harmful to the appellant or make any argument in good faith and conscience in the appellant’s favor. The appellant has raised a single issue for this Court’s consideration, which is whether he was entitled to “minimal sentencing” of 15 or 20 years because there was no physical harm to any person in the four robberies he committed and the rifle he used was empty and inoperative.
However, appellate review of this issue is precluded because the appellant failed to raise it at sentencing or in any post-trial motion; moreover, his sentence was within the range prescribed for the offense of which he was convicted. The judgment of the trial court is due to be, and it is hereby, affirmed.
AFFIRMED.
All judges concur.